DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
Response to Amendment
	The amendments filed with the written response received on 03/02/2022 have been considered. As directed by the amendments, claim 10 is canceled, claims 22-24 are added. Accordingly, an action on the merits follows regarding claims 1-9, 11-24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tutunaru (US 20180213875)(hereinafter Tutunaru) in view of Morgan (WO2018138551)(hereinafter Morgan).
Regarding claim 1, Tutunaru teaches a helmet comprising: at least an inner layer (core layer 40) forming a body of the helmet, the inner liner having a concave inner surface defining a cavity configured for receiving a wearer’s head (fig 8a);
 a plurality of slippage pads (57) disposed at selected locations on the concave inner surface and connected to the inner layer (fig 8a, para [0039], the strips 57 are fixed to the core 40 on one end), the slippage pads (57) having an elongated shape with a length and a width, the length being greater than the width (fig 16), the slippage pads each defining a number of integrally connected side by side tubes (58) each having an opening adapted to be oriented toward the wearer’s head (fig 6), the openings aligned longitudinally along the length of the slippage pads (fig 16).
Tutunaru does not clearly teach an attachment system to attach the helmet to the wearer’s head. However, in the same field of endeavor, Morgan teaches an attachment system (1301) to attach the helmet to the wearer’s head (fig 13A). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the football helmet of Tutunary with the chin strap as taught by Morgan for the benefit of securing the helmet on the user’s head. 
Regarding claim 2, Tutunaru does not clearly teach all the slippage pads are shaped and size to be identical to each other. However, Tutunaru teaches two elongate strips 57 disposed at two sides of the forehead pad 54; and shapes of the impact absorbing members 51, 54, 57, 60 could be substituted with other shapes (para [0041]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify two elongate strips 57 shaped and size to be identical to each other for the benefit of providing balanced effect on the forehead part and around the circumference of the helmet shell.
Regarding claim 3, Tutunaru teaches lateral pairs of the slippage pads are disposed on each side of a sagittal plane of the helmet (fig 11, two elongate strips 57 disposed at two sides of the forehead pad 54).
Regarding claim 4, Tutunaru teaches the lateral pairs of the slippage pads (57) are evenly laterally spaced apart from the sagittal plane of the helmet (fig 11).
Regarding claim 5, Tutunaru teaches a frontal pair if the slippage pads is disposed in a frontal portion of the helmet (fig 11, the pair of pads 57 disposed at the front portion of the helmet).
Regarding claim 6, Tutunaru teaches at least one cushioning pad (54) disposed on the concave inner surface of the inner liner (fig 8a).
Regarding claim 7, Tutunatu does not clearly teach the cushioning pad has apertures defined therethrough, the apertures corresponding in shape and dimension to the slippage pads, wherein some of the slippage pads are disposed within the apertures of the cushioning pad. However, Morgan teaches the cushioning pad (502a) has apertures defined therethrough, the apertures corresponding in shape and dimension to the slippage pads (dampers 150), wherein some of the slippage pads are disposed within the apertures of the cushioning pad (fig 5A, the pad 502a has apertures configured for receiving the dampers 150). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the cushioning pads of Tutunaru with apertures corresponding in shape and dimension to the slippage pads as taught by Morgan for the benefit of providing impact absorbing effect while fitting the slippage pads among the cushioning pads.
Regarding claim 8, Tutunartu teaches the slippage pads having a head contacting portion projecting beyond a surrounding surface of the inner liner (fig 6). Tutunaru does not teach recesses are defined within the inner liner, the slippage pads having a base portion received in respective one of the recesses. However, Morgan teaches recesses (510, 512) are defined within the inner liner (502), the slippage pads (150) having a base portion received in respective one of the recesses (fig 5A), the slippage pads having a head contacting portion projecting beyond a surrounding surface of the inner liner (fig 5A). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the inner liner of Tutunaru with recesses as taught by Morgan for the benefit of providing a total protection as the portion of the liner between the slippage pads and the outer shell is continually used to distribute impact forces in series with the slippage pads (Morgan, para [0104]).
	Regarding claim 9, Morgan teaches the recesses and the slippage pads are dimensioned for lateral walls of the slippage pads to contact surfaces of the recesses (fig 5A, para [0104], a portion of the impact force will be transmitted to the liner 502 both at the shoulder 510 and in portion 502b, as well as to the damper 150, which will compress respective amounts based on distribution of the forces therebetween).
	Regarding claim 11, Tutunaru does not teach the slippage pads have a length of 40mm +- 20mm and a width of 13mm +-7mm. However, Tutunaru teaches the IIAS 50 comprises impact absorbing components 51, 54, 57, 60 with different sizes and shapes (fig 6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the impact absorbing components of Tutunaru to have a length of 40mm +-20mm and a width of 13mm +- 7mm for the benefit of providing head protection against impact forces. It is noted that discovering the optimum or workable ranges of the length and width of the impact absorbing components involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 12, Tutunaru does not teach a thickness of the slippage pads ranges between 2mm and 10mm. However, Tutunaru teaches the thickness of the layers or the material used in the layers can be changed or optimized within the inventive concept (para [0045]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the impact absorbing components of Tutunaru to have a thickness of the slippage pads ranges between 2mm and 10mm for the benefit of providing head protection against impact forces. It is noted that discovering the optimum or workable ranges of the length and width of the impact absorbing components involves only routine skill in the art. In re Aller, 105 USPQ 233.
 	Regarding claim 13, Tutunaru does not clearly teach a density of the slippage pads is 0.27g/cm3 +- 0.10g/cm3. However, Tutunaru a material that is particularly well suited for the impact absorbing components is an elastomeric, polyurethane viscoelastic open cell foam with a density between one quarter and 15 pounds per cubic foot (para [0049]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the impact absorbing components of Tutunaru to have a density of 0.27g/cm3 +- 0.10g/cm3 for the benefit of providing head protection against impact forces. It is noted that discovering the optimum or workable ranges of the length and width of the impact absorbing components involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 15, Tutunaru does not teach the openings of the pair of tubes each having an obround shape. However, Tutunaru teaches the hole has been described as cylindrical for ease of manufacture, holes or voids of other shapes could be substituted (para [0036]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to make the shape of the openings of the tubes of Tutunaru to be an obround shape and since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	Regarding claim 16, Tutunaru does not teach the openings have a length of 15mm +- 5mm and a width of 5mm +-3mm. However, Tutunaru teaches the hole has been described as cylindrical for ease of manufacture, holes or voids of other shapes could be substituted (para [0036]); and the shock absorbing effect of the IIAS 50 may also be modified by changing the lateral width of the impact absorbing members 51, 54, 57 & 60 relative to the diameter of the holes 52, 55, 58 & 61 (para [0044]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the openings of the impact absorbing components of Tutunaru to have a length of 15mm +- 5mm and a width of 5mm +-3mm for the benefit of providing head protection against impact forces. It is noted that discovering the optimum or workable ranges of the length and the width of the openings involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 17, Tutunaru does not teach a ratio of the sum of a length of the openings over the length of the slippage pad is 70% +-20%. However, Tutunaru teaches the shock absorbing effect of the IIAS 50 may also be modified by changing the lateral width of the impact absorbing members 51, 54, 57 & 60 relative to the diameter of the holes 52, 55, 58 & 61 (para [0044]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify a ratio of the sum of a length of the openings over the length of the impact absorbing members of Tutunaru to be 70% +-20% for the benefit of providing head protection against impact forces. It is noted that discovering the optimum or workable ranges of the length and the width of the openings involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 18, Tutunaru does not tach a ratio of a width of the openings over the width of the slippage pad range between 25% and 40%. However, Tutunaru teaches the shock absorbing effect of the IIAS 50 may also be modified by changing the lateral width of the impact absorbing members 51, 54, 57 & 60 relative to the diameter of the holes 52, 55, 58 & 61 (para [0044]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify a ratio of the width of the openings over the width of the impact absorbing members of Tutunaru to range between 25% and 40% for the benefit of providing head protection against impact forces. It is noted that discovering the optimum or workable ranges of the length and the width of the openings involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 19, Tutunaru teaches at least a first and a second one of the slippage pads (57) are longitudinally oriented in a front to rear direction of the helmet (fig 6), the at least two slippage pads having a respective longitudinal projection extending between the opposite lateral portions of the helmet (fig 6).
	Regarding claim 20, Tutunaru does not teach the inner liner is made of expanded polystyrene. However, Morgan teaches the inner liner is made of expanded polystyrene (para [0018]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the inner liner of Tutunaru with expanded polystyrene as taught by Morgan for the benefit of absorb translational and angular impact forces (Morgan, para [0012]).
	Regarding claim 21, Morgan teaches the attachment system includes a strap element anchored to the body of the helmet (fig 13A).
	Regarding claim 22, Tutunaru teaches the slippage pads define blocks of resilient material (para [0046]).
	Regarding claim 23, Tutunaru teaches a helmet comprising: at least an inner layer (core layer 40) forming a body of the helmet, the inner liner having a concave inner surface defining a cavity configured for receiving a wearer’s head (fig 8a); 
a plurality of slippage pads (57) disposed at selected locations on the concave inner surface and connected to the inner layer (fig 8a, para [0039], the strips 57 are fixed to the core 40 on one end), the slippage pads defining blocks of resilient material (para [0046], IIAS 50 comprised of one or more layers of viscoelastic polyurethane foam), the slippage pads (57) having an elongated shape with a length and a width, the length being greater than the width (fig 16), the slippage pads each defining a number of integrally connected side by side tubes (58) each having an opening adapted to be oriented toward the wearer’s head (fig 6), the openings aligned longitudinally along the length of the slippage pads (fig 16), the openings being empty (para [0036], the holes may be cylindrical holes, voids).
Tutunaru does not clearly teach an attachment system to attach the helmet to the wearer’s head. However, in the same field of endeavor, Morgan teaches an attachment system (1301) to attach the helmet to the wearer’s head (fig 13A). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the football helmet of Tutunary with the chin strap as taught by Morgan for the benefit of securing the helmet on the user’s head.
Regarding claim 24, Tutunaru teaches a helmet comprising: at least an inner layer (core layer 40) forming a body of the helmet, the inner liner having a concave inner surface defining a cavity configured for receiving a wearer’s head (fig 8a); 
a plurality of slippage pads (57) disposed at selected locations on the concave inner surface and connected to the inner layer (fig 8a, para [0039], the strips 57 are fixed to the core 40 on one end), the slippage pads defining blocks of resilient material (para [0046], IIAS 50 comprised of one or more layers of viscoelastic polyurethane foam), the blocks (57) being monoblock pieces (fig 16) made of a single material (para [0046], the layer 50 is comprised of one or more layers of viscoelastic foam), the slippage pads (57) having an elongated shape with a length and a width, the length being greater than the width (fig 16), the slippage pads each defining a number of integrally connected side by side tubes (58) each having an opening adapted to be oriented toward the wearer’s head (fig 6), the openings aligned longitudinally along the length of the slippage pads (fig 16), the openings being empty (para [0036], the holes may be cylindrical holes, voids).
Tutunaru does not clearly teach an attachment system to attach the helmet to the wearer’s head. However, in the same field of endeavor, Morgan teaches an attachment system (1301) to attach the helmet to the wearer’s head (fig 13A). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the football helmet of Tutunary with the chin strap as taught by Morgan for the benefit of securing the helmet on the user’s head.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tutunaru (US 20180213875) in view of Morgan (WO2018138551), further in view of Kirshon (US 20180153244)(hereinafter Kirshon).
	Regarding claim 14, Tutunaru does not clearly teach the impact absorbing components are made of composite material including polyurethane and a non-Newtonian polymeric material. However, in the same field of endeavor, Kirshon teaches the deformable liner may comprise a gel-type plastic and/or elastomer (para [0026]), and the elastomer material comprising a polyurethane elastomer (para [0099]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the impact absorbing components of Tutunaru with the composite material including polyurethane and gel type plastic as taught by Kirshon for the benefit of providing impact dissipation for user’s head.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732